Citation Nr: 0605016	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for bilateral 
sensorineural hearing loss.

3. Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
PA. The veteran was afforded a Board hearing in September 
2005 and the transcript is of record.

The veteran filed a VA form 9 in August 2004, perfecting his 
appeal for the issue of entitlement to service connection for 
asbestosis. On the form, the veteran also stated he suffers 
from "constant neck discomfort." The claim for entitlement 
to service connection for a neck condition has not been 
addressed by the agency of original jurisdiction (AOJ). 
Accordingly, this issue is REFERRED to the RO for action 
deemed appropriate.

The issues of hearing loss and carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran worked in service as a naval pipe-fitter, at 
least minimally exposed to asbestos. 

2. The veteran worked post-service as a railroad pipe-fitter, 
at least minimally exposed to asbestos.

3.  The veteran currently has asbestosis, which is as likely 
as not related to in-service asbestos exposure. 


CONCLUSION OF LAW

Service connection for the veteran's asbestosis has been 
established. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder and assessed the credibility and 
weight of all evidence, including the medical evidence, 
determined its probative value, and accounted for evidence 
which it finds to be persuasive or unpersuasive. Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran initiated his claim for service connection for 
asbestosis in March 2003 alleging that he was exposed daily 
to asbestos while working as a pipe-fitter in the boiler 
rooms of naval ships during service and has since had 
respiratory problems, to include asbestosis. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations. McGinty v. Brown, 4 Vet. App. 
428, 432 (1993). However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id. The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure. See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). 
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc. Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced. See id. at 7.21(b)(1). 
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). 
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes. Clubbing of 
the fingers occurs at late stages of the disease. Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods. Compensatory emphysema may also be 
evident. See Adjudication Procedure Manual, M21-1, Part VI,  
7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation. Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the veteran's DD-214 confirms that the veteran's MOS 
was a naval pipe-fitter. The veteran's service medical 
records reveal that the veteran was exposed to tuberculosis. 
Although chest x-rays on separation were indicated as 
"essentially negative," the examiner noted the veteran 
being "PPD positive" and recommended annual chest x-rays. 
At that time, no diagnosis was rendered and the separation 
exam indicated that he was in overall good health. 

The Board concedes that in-service asbestos exposure is 
plausible. The Board notes, however, that post-service 
asbestos exposure is also plausible in light of the veteran's 
post-service occupation of a railroad pipe-fitter for over 
thirty (30) years. 

Since service, the veteran has been treated by two private 
physicians for respiratory problems, including asbestosis. A 
February 1983 radiology report by Dr. MF and Dr. DM revealed 
"no active disease seen in the chest," but the doctors 
diagnosed the veteran with "possible early asbestosis." In 
April 2003, more significantly, Dr. TAL diagnosed the veteran 
with "asbestos related lung disease" concluding as follows:

"With a reasonable degree of medical certainty, [the 
veteran] has asbestos related lung disease. There is a 
reliable history of exposure to asbestos while employed 
by both the railroad and the Navy followed by a proper 
latency period. Specifically, he has asbestosis with 
irregular densities in both lung bases on chest 
radiograph." (Emphasis added).

Dr. TAL, in rendering his opinion, did not have prior medical 
records available to him except for a CT scan from July 2002. 
The examiner was aware, however, of both the in-service and 
post-service exposures to asbestos. Dr. TAL did not proffer 
an opinion as to which exposure likely caused the veteran's 
current respiratory problems.  

The veteran's VA treatment records from 1997 to 2003 indicate 
several CT scans and chest treatments through the years. The 
VA records reflect a diagnoses of "mild chronic obstructive 
pulmonary disease or chronic lung disease" in 2003. The 
veteran underwent a VA examination in September 2003, where 
the examiner diagnosed the veteran as follows:

"Status post asbestos exposure. It is at least likely 
[as] not due to navy service exposure. The same 
statement could be said of his after service exposure 
working for the railroad because of the length of 
exposure as a pipe-fitter also at the railroad."

The evidence of record establishes that the veteran has a 
diagnosis for asbestosis and for either mild COPD or some 
unspecified chronic lung disease. It is noteworthy that COPD 
is not a recognized disorder resulting from asbestos 
exposure. As there is no suggestion that the veteran's COPD 
was present during or proximate to service, the question 
becomes whether there is evidence that COPD is otherwise 
related to service. The Board concludes it is not. This 
condition was first shown in 1993, almost 30 years after 
service, and no medical professional has indicated that the 
condition is related to asbestos exposure or otherwise 
related to service.

The next crucial inquiry is whether the veteran has a current 
lung condition that is related to the veteran's in-service 
exposure to asbestos, or otherwise related to service. The 
Board concludes he does. 

The Board finds the April 2003 respiratory findings of Dr. 
TAL compelling. The doctor's diagnosis of asbestosis is based 
on specific clinical tests and findings. That is, a CT scan 
was done and compared to a July 2002 scan showing 
irregularities consistent with asbestosis. No other medical 
opinion rules out the possibility of asbestosis or otherwise 
directly conflicts with Dr. TAL's conclusions. The VA 
treatment records, specifically from 1993, show diagnoses of 
either mild COPD or some other unspecified chronic lung 
disease. The RO concluded a December 2003 CT scan ruled-out 
asbestosis.  However, that scan continued to show irregular 
densities, which were present on the prior CT scan.  Dr. TAL 
concluded those findings in 2002 were indicative of asbestos-
related disease.  The report of the December 2003 CT scan 
does not explicitly indicate no asbestosis was present.  
Rather, there were no pleural calcifications.  However, the 
absence of pleural calcifications on the 2002 CT scan did not 
prevent Dr. TAL from concluding asbestos-related disease is 
present.  As with any other matter, all reasonable doubt must 
be resolved in the veteran's favor.  With two CT scans 
showing similar findings - and one private physician 
concluding those findings represent asbestos disease - the 
Board cannot definitively conclude the veteran does not have 
asbestosis without some medical evidence to rely on in 
stating such.  There is none here.

Although it is not clear whether the September 2003 VA 
examiner's indication of "status post asbestos exposure" is 
a diagnosis of any current lung disorder, the examiner did 
opine that the veteran's in-service asbestos exposure is at 
least as likely responsible for any asbestos-related 
condition as his post-service exposure. Given that no medical 
evidence in the file conflicts with Dr. TAL's opinion, the 
preponderance of all the evidence is in favor of the veteran 
and the Board concludes that service connection for 
asbestosis is warranted. 


ORDER

Entitlement to service connection for asbestosis is granted.


REMAND

For the following reasons, the claims for service connection 
for bilateral sensorineural hearing loss and carpal tunnel 
syndrome are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

A May 2004 rating decision, in pertinent part, denied a claim 
for service connection for bilateral sensorineural hearing 
loss. The veteran submitted an August 2004 VA Form 9 
perfecting his appeal for service connection for asbestosis, 
but also providing his notice of disagreement (NOD) on the 
May 2004 denial for hearing loss. Similarly, a December 2004 
rating decision denied a claim for service connection for 
carpal tunnel syndrome. The veteran submitted his NOD in 
September 2005 opting for "de novo review." 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.


Accordingly, these claims are remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for bilateral sensorineural 
hearing loss and carpal tunnel syndrome. 
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board. See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b). If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board. If so, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until further notice is 
obtained.  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


